ELLISON, J.
Plaintiff is the assignee of an account against defendant and brought this action thereon, recovering judgment in the trial court. The sole question is the sufficiency of the evidence to sustain the finding of the trial judge, a jury having been waived.
*397It appears that the J. CO. Bohart Commission Company, Tootle, Lemon & Company, and this defendant were separately interested in a large number of cattle in the State of Kansas; that is to say, they had notes for large sums of money which were secured by chattel mortgages on the cattle. The notes in which this defendant was interested amounted to $1,800. Eor some reason, not clearly appearing, it became necessary to look after those cattle. To that end one E. B. Barnes, an employee of the Bohart Commission Company, was engaged to go into Kansas and take charge of the cattle. In doing so it became necessary for him to pay or promise to pay some expenses for services rendered by different parties for work and feed incident to gathering the cattle together, separating the different lots and caring for them. Among these expenses was a bill to C. C. Walker which the latter assigned to this plaintiff and which is the account in suit. The principal question is, was Barnes the agent of this defendant? If he was, then the judgment was for the right party. Whatever connection defendant had with Barnes was through its president, Gordon Jones. The following letter was written in the presence of Mr. Jones, and was partly dictated by him (italics ours), viz.:
“South St. Joseph, Mo., Nov. 30, 1898.
“C. W. Prewett and J. J. Drinkard,
“Woodbine, Kas.
“Dear Sirs: The bearer, Mr. E. B. Barnes, is authorized to take charge of all cattle confided to your care by Mr. Porter A. Thompson of our company, which are known as the Curtis cattle. You will please be governed by the directions and instructions of Mr. Barnes as to care in the moving of these cattle, as he represents the holders of the notes of *398which they are security, and has absolute authority as their agent.
“Very truly yours,
“J. C. Bohart Com. Co.
“By Field Bohart, Treas.”
A few days after Barnes went to Kansas, he sent the following telegram to Jones as president of the defendant bank:
“Gordon Jones, President, South St. Joseph, Missouri: Wire me authority to draw draft on you to pay off feed bills and labor against cattle. They have to be settled to-day. I have taken possession of all cattle found of E. B. Curtis and will have to pay off charges against them. Mr. Thompson will explain.”
And. Jones answered in the following telegram signing as president of bank (italics ours) :
“E. B. Barnes, Durham, Kansas. Draw for feed bills due on all Curtis cattle in which we placed you in charge. You did not notify me of your change from White City to Durham. What is the nearest station to where the cattle are located securing loan eighteen hundred and odd. Could you meet me there to-morrow? — Gordon Jones, President.”
Mr. Jones himself admitted in his -testimony that the statement in the letter above set out, that Barnes “represents the holders of the notes,” included defendant’s note of $1,800.
There is more evidence the tendency of which was to show that Barnes was defendant’s agent. But as we believe that referred to is sufficient to sustain the finding of the court, we deem it useless to go over it. We have been particular in calling attention to the evident reference to the defendant’s interest as distinguished from any individual interest of Jones, *399for the reason that it is stated by counsel that any employment of Barnes aside from the Bobart employment was by Jones individually. There are expressions in the testimony given by Barnes that he was employed “by Jones,” but it is quite clear from his whole evidence that he did not mean to say that he was not employed by defendant, through the agency of Jones as its president.
It is also urged here that there was no evidence of the character or value of the services rendered by Walker. There is enough to show that the services were in and about securing and caring for the cattle. It is true, there is nothing to show that charges made in the account were proper. But it was shown that Barnes, defendant’s agent, admitted the account. That hé approved of it as correct. In such circumstances it is not necessary to offer evidence to prove the value of the services. There is never need to prove that which your adversary concedes.
We are fully satisfied that no ground has been shown which would authorize us to disturb the judgment, and it is accordingly affirmed.
All concur.